Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein in a case that the cable twisting protection device comprises an anti-collision baffle ring.”  The phrase “wherein in a case” makes it unclear as to whether the baffle ring is positively claimed and therefore a required limitation of the invention.  Examiner suggests Applicant amend the claim to positively claim the baffle ring limitation to make this claim definite and clear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent App. No. 2017/0307109 to McCarter et al. (McCarter).

    PNG
    media_image1.png
    573
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    391
    media_image2.png
    Greyscale

Regarding Claim 1:  McCarter discloses a cable twisting protection device, comprising: two or more cable clamping blocks (See Annotated Fig. A), wherein each of the cable clamping blocks comprises a first clamping block (See Annotated Fig. A) and a second clamping block (See Annotated Fig. A), the first clamping block and the second clamping block are connected to form a tubular structure (See Annotated Fig. A) having a through hole (See Annotated Fig. A) at a middle, and the through hole is configured to clamp a cable; and a cable partition plate (See Annotated Fig. A) formed by splicing two or more separation plates (See Annotated Fig. A) together, wherein grooves (See Annotated Fig. A) are provided in butting faces of the separation plates, to allow separation holes (See Annotated Fig. A) allowing the cable to pass through to be formed at the Note the that clamping blocks are fixedly connected to prevent axial movement) to the cable partition plate (See Annotated Fig. A), the tubular structures of the cable clamping blocks are vertically aligned (See Annotated Fig. A) with the separation holes of the cable partition plate respectively, a size of each of the separation holes is larger than a size of the through hole (See Annotated Fig. A) of the respective tubular structure, and a projection of the through hole of the tubular structure on the cable partition plate is within the respective separation hole. 
Regarding Claim 2:  McCarter discloses a cable twisting protection device according to claim 1, wherein the grooves in the butting faces of each of the separation plates are configured as semi-circular shape (See Annotated Fig. A), to allow the separation holes formed by splicing the separation plates to have a circular shape (See generally Figure 1 of McCarter).
Regarding Claim 5:  McCarter discloses a cable twisting protection device according to claim 1, wherein a hole (See Annotated Fig. B) is opened at a center of the cable partition plate, to allow the cable partition plate to form a ring shape; and wherein the separation holes are distributed uniformly (See Annotated Fig. B) around the center of the cable partition plate.
Regarding Claim 8:  McCarter discloses a cable twisting protection device according to claim 1, wherein an end portion of the body of the first clamping block is provided with a first base (See Annotated Fig. A), an end portion of the Note the that clamping blocks are fixedly connected to prevent axial movement) to the cable partition plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. No. 2009/0206610 to Martin et al. (Martin) in view of McCarter.
Regarding Claim 18:  Martin discloses a wind turbine (100) and a plurality of cables (142) therein for the transport of power therealong.  Martin does not disclose a cable twisting protection device according to Claim 1.  However, McCarter teaches a cable twisting protection device.  See the rejection of Claim 1 above.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCarter.
Regarding Claim 21:  In view of the structure disclosed and taught by McCarter the method of operating the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process.
Allowable Subject Matter
Claims 3, 4, 9-17, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632